              Case 2:19-cr-00146-JCC Document 259 Filed 09/15/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0146-JCC
10                             Plaintiff,                     ORDER
11          v.

12   MARIE CHRISTINE FANYO-PATCHOU, et
     al.,
13
                               Defendants.
14

15
            This matter comes before the Court on the Government’s Motion for Leave to Dismiss
16
     Without Prejudice (Dkt. No. 256). Defendants Marie C. Fanyo-Patchou, Rodrigue F. Kamden
17
     (also sometimes spelled Kamdem), and Christian F. Djoko do not oppose. (Dkt. No. 257.)
18
     Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby
19
     GRANTS the motion.
20
            Federal Rule of Criminal Procedure 48(a) requires the Government to obtain “leave of
21
     the court” to dismiss an indictment. This requirement gives the district court narrow discretion to
22
     deny dismissal “if the motion is prompted by considerations clearly contrary to the public
23
     interest.” Rinaldi v. United States, 434 U.S. 22, 29 n.15 (1977). Because “the decision to dismiss
24
     an indictment implicates concerns that the Executive is uniquely suited to evaluate, a district
25
     court is limited in its ability to second-guess the government’s decisions on whether and what to
26


     ORDER
     CR19-0146-JCC
     PAGE - 1
              Case 2:19-cr-00146-JCC Document 259 Filed 09/15/21 Page 2 of 2




 1   prosecute.” United States v. Garcia-Valenzuela, 232 F.3d 1003, 1007 (9th Cir. 2000) (cleaned

 2   up). Here, nothing suggests that dismissal would contravene the public interest in any way.

 3          The Court therefore GRANTS the Government’s unopposed Motion (Dkt. No. 257) and

 4   DISMISSES the indictment (Dkt. No. 1) against Defendants Marine C. Fanyo-Patchou, Rodrigue

 5   F. Kamdem a/k/a Rodrigue Fodjo Kamden, and Christian F. Djoko without prejudice.

 6          DATED this 15th day of September 2021.




                                                         A
 7

 8
 9
                                                         John C. Coughenour
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 2
